 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                 
 4 ANNA NGUYEN (CABN 678390)
   Special Assistant United States Attorney                                   May 24 2021
 5
          1301 Clay Street, Suite 340S                                  
 6        Oakland, California 94612                                  
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724                                        
          Anna.Nguyen@usdoj.gov                                             
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        ) CASE NO. 12-CR-00707-001 SBA
                                                      )
14           Plaintiff,                               ) DETENTION ORDER
                                                      ) AS MODIFIED
15      v.                                            )
                                                      )
16   SWEVEN WATERMAN,                                 )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On October 23, 2018, defendant, Sweven Waterman, allegedly violated the conditions of his
20 supervised released as outlined in the Petition for Arrest Warrant for Offender Under Supervision

21 (“Petition”) by committing a new federal, state or local crime.

22           This matter came before the Court on May 24, 2021, for an initial appearance on the Form 12.
23 The defendant was present and represented by Mr. Hanni Fakhoury. Special Assistant United States

24 Attorney Anna Nguyen appeared for the government. The government moved for detention, and the

25 defendant opposed. At the hearing, counsel submitted proffers and arguments regarding detention.

26           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
27 the record, the Court finds by a preponderance of the evidence that the condition or combination of

28 conditions proposed will not reasonably assure the appearance of the person as required and clear and

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     12-CR-00707-001 SBA
 1 convincing evidence that no condition or combination of conditions will reasonably assure the safety of

 2 any other person or the community. Accordingly, the defendant must be detained pending resolution of

 3 the Petition.

 4          The present order supplements the Court’s findings and order at the detention hearing and serves

 5 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 6 Section 3141(a)(1). As noted on the record, the Court makes the following findings as the bases for its

 7 conclusion: the defendant failed to meet his burden to show, by clear and convincing evidence, that he

 8 doesn’t pose a flight risk and danger to the community or that he is likely to comply with the conditions

 9 of his release. Defendant committed multiple felonies while on supervised release, including but not

10 limited to one of which was a violation of California Penal Code Section 29800(A)(1) for being a felon

11 in possession of a firearm – the same offense in the underlying case here, and another was for attempt to

12 evade pursuing peace officer in violation of California Vehicle Code section 2800.1(A). Defendant was

13 also arrested for vehicle theft, possession of narcotic paraphernalia and hit and run, and his two prior

14 Forms 12 involved drug possession and use. Although there were no conditions or combination of

15 conditions presented at the hearing that were sufficient to meet the defendant’s burden, the court advised

16 Defendant that if he is able to come up with a set of conditions to address the concerns expressed during

17 the hearing, including having Probation’s approval of his proposed residence, he may file a motion to re-

18 open the detention hearing.

19          Pursuant to 18 U.S.C. § 3143(a)(1), IT IS ORDERED THAT:

20          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

21 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

22 sentences or being held in custody pending appeal;

23          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

24 and

25 //

26 //

27 //

28 //

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     12-CR-00707-001 SBA
 1          3.     On order of a court of the United States or on request of an attorney for the government,

 2 the person in charge of the corrections facility in which the defendant is confined shall deliver the

 3 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 4 court proceeding.

 5          IT IS SO ORDERED.

 6

 7 DATED: May 24, 2021
                                                                 ___________________________________
 8
                                                                 HONORABLE KANDIS A. WESTMORE
 9                                                               United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                      3                                             v. 11/01/2018
     12-CR-00707-001 SBA
